FILED
                             NOT FOR PUBLICATION                            JUL 26 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ERIC LAMONT GONZALEZ,                            No. 10-16311

               Plaintiff - Appellant,            D.C. No. 4:09-cv-00953-CW

  v.
                                                 MEMORANDUM *
P. MULLEN, Appeals Coordinator; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Claudia A. Wilken, District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       California state prisoner Eric Lamont Gonzalez appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging numerous

constitutional violations against prison officials. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. § 1915A for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
failure to state a claim. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We

may affirm on any ground supported by the record. Trimble v. City of Santa Rosa,

49 F.3d 583, 584 (9th Cir. 1995) (per curiam). We affirm in part, vacate in part,

and remand.

      The district court properly dismissed Gonzalez’s Eighth Amendment claim

concerning the prison’s policy of shutting off an inmate’s toilet for an hour upon

overuse because Gonzalez failed to allege facts suggesting that he suffered a

sufficiently serious deprivation. See Farmer v. Brennan, 511 U.S. 825, 834 (1994)

(to state an Eighth Amendment claim a prisoner must show the denial of “the

minimal civilized measure of life’s necessities” (citation and internal quotation

marks omitted)).

      Dismissal of Gonzalez’s First Amendment claims was proper because, to the

extent that Gonzalez alleged cognizable First Amendment interests, the contested

prison policies are rationally related to legitimate penological interests. See Turner

v. Safley, 482 U.S. 78, 89 (1987).

      The district court properly dismissed Gonzalez’s equal protection claims

concerning television channels and films because Gonzalez failed to allege facts

demonstrating a discriminatory intent. See Washington v. Davis, 426 U.S. 229,

238-40 (1976).


                                           2                                    10-16311
      The district court properly dismissed Gonzalez’s due process claim

concerning the alleged improper processing of his grievance because Gonzalez has

no due process right to the handling of grievances in any particular manner. See

Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988) (order).

      However, dismissal of Gonzalez’s Eighth Amendment claim concerning

shower shoes was improper at this early stage because Gonzalez’s allegations that

his inability to obtain shower shoes put him at risk of exposure to serious bacteria

were not frivolous. See Keenan v. Hall, 83 F.3d 1083, 1091 (9th Cir. 1996)

(indigent inmates have the right to personal hygiene supplies).

      Dismissal of Gonzalez’s equal protection claim concerning differential

treatment of male and female inmates was also improper at this early stage because

Gonzalez alleged facts suggesting that prison officials discriminated against him

based on his gender without penological justification. See Washington, 426 U.S. at

238-40.

      Gonzalez’s remaining contentions are unpersuasive.

      Gonzalez shall bear his own costs on appeal.

      AFFIRMED in part, VACATED in part, and REMANDED.




                                          3                                    10-16311